Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered June 7, 1995, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Given the arresting officer’s expertise concerning drug trafficking by bus passengers, his observations of defendant’s conduct and demeanor provided an objective, credible reason for approaching defendant to request information (see, People v Hollman, 79 NY2d 181, 193). Although the officer had already observed defendant deposit a bag under the bus, the officer’s initial inquiry as to whether defendant was carrying any luggage was neither accusatory nor intimidating, and thus did not take the encounter beyond a request for information (supra, at 191-192). Once defendant denied ownership of the bag, which was contrary to the officer’s observations, the officer had a founded suspicion that criminal activity was afoot, permitting further inquiry. Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.